           Case 2:12-cr-00549-ER Document 60 Filed 01/22/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA              :     CRIMINAL ACTION
                                      :     NO. 12-00549
      v.                              :
                                      :
DAVID RAMOS                           :
                                      :
                                      :

                             M E M O R A N D U M

EDUARDO C. ROBRENO, J.                                 January 22, 2021


I.    INTRODUCTION

      Before the Court is David Ramos’s pro se 28 U.S.C. § 2255

motion. Ramos seeks relief in light of the Supreme Court’s

decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). The

Government opposes the motion. Ramos also seeks appointment of

counsel pursuant to 18 U.S.C. § 3006A(c). Because Ramos cannot

overcome procedural default, the Court will deny his § 2255

motion, as well as his request for appointment of counsel.

II.   BACKGROUND

      On March 21, 2013, Ramos pled guilty to one count of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1) and 924(e). The Court sentenced him to 180

months’ imprisonment, followed by five years’ supervised

release. His estimated release date is June 29, 2025.
       Case 2:12-cr-00549-ER Document 60 Filed 01/22/21 Page 2 of 6




    While Ramos filed a timely notice of appeal, he

subsequently sought and received voluntary dismissal of the

appeal. See United States v. Ramos, No. 13-3746 (3d Cir.).

    At the time of his guilty plea, Ramos had three prior

convictions for possession with intent to distribute a

controlled substance. Each of these convictions was punishable

by a year or more in prison:

          1.    2001 possession with intent to distribute
                conviction: On November 29, 1999, Ramos was
                arrested for possession with intent to deliver
                cocaine (Case No. CP-51-CR-104531-2000). He was
                initially sentenced to 4 years’ probation on May
                29, 2001, but was then sentenced on December 20,
                2002, to 11½ to 23 months’ imprisonment for
                violating his probation based on his 2002 arrest
                and conviction for possession with intent to
                distribute (summarized below). According to
                Philadelphia Department of Prisons records, he
                served more than a year in prison on this
                conviction.

          2.    2002 possession with intent to distribute
                conviction: On April 27, 2002, Ramos was arrested
                for possession with intent to deliver crack
                cocaine (Case No. CP-51-CR-510361-2002). On
                November 14, 2002, he was sentenced to 8 to 16
                months’ incarceration, followed by 3 years’
                probation on this charge. According to
                Philadelphia Department of Prisons records, he
                was incarcerated for more than a year on this
                conviction.

          3.    2010 possession with intent to distribute
                conviction: On June 11, 2010, Ramos was arrested
                for possession with intent to deliver marijuana
                (Case No. CP-51-CR-10012-2010). He pled guilty
                and was sentenced to 5 to 23 months’
                imprisonment, followed by 3 years’ probation.
                According to Philadelphia Department of Prisons
                records, he was incarcerated for more than a year

                                    2
       Case 2:12-cr-00549-ER Document 60 Filed 01/22/21 Page 3 of 6




                on this conviction.

See Presentence Investigation Report (“PSR”) ¶¶ 33, 39, 43; see

also Gov’t’s Resp. Opp’n Def.’s Mot. Vacate Sentence 2-3, Ex. A,

ECF No. 57.

    In 2019, the Supreme Court held in Rehaif v. United States,

139 S. Ct. 2191, 2194 (2019), that the knowledge element of §

922(g) “applies both to the defendant’s conduct and to the

defendant’s status.” Therefore, to convict a defendant, the

Government “must show that the defendant knew he possessed a

firearm and also that he knew he had the relevant status when he

possessed it.” Id. (emphasis added).

    Ramos now challenges his conviction in light of Rehaif.

According to Ramos, “at no time was [he] informed that in order

to be found guilty the government must prove that [he] knew he

had been convicted in any court of a crime punishable by

imprisonment for a term exceeding one year.” Def.’s Mot. Vacate

Sentence 3, ECF No. 53. Therefore, he argues, his plea “was not

knowingly and intelligently made, and in turn, violated the Due

Process Clause under the Constitution and Fed. R. Crim. P.

11(b)(G).” Def.’s Resp. to Gov’t’s Opp’n 3, ECF No. 58.

    Ramos’s petition is timely, as he filed it within one year

of the Rehaif decision. See 28 U.S.C. § 2255(f)(3).




                                    3
         Case 2:12-cr-00549-ER Document 60 Filed 01/22/21 Page 4 of 6




III. DISCUSSION

    A.      § 2255 Motion

    Section 2255 permits relief where a defendant’s “conviction

and punishment are for an act that the law does not make

criminal.” Davis v. United States, 417 U.S. 333, 346 (1974). A

court need not hold a hearing on a § 2255 motion if “the motion

and the files and records of the case conclusively show that the

prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).

    Because Ramos did not previously raise the claim he now

brings, that claim is procedurally defaulted. See United States

v. Frady, 456 U.S. 152, 159 (1982). Accordingly, he may raise it

here only by demonstrating (1) “either ‘cause’ and actual

‘prejudice,’” or (2) “that he is ‘actually innocent.’” Bousley

v. United States, 523 U.S. 614, 622 (1998) (quoting Murray v.

Carrier, 477 U.S. 478, 484 (1986)). The Court will address these

options in turn.

            1.    Cause and Actual Prejudice

    Cause for a procedural default exists where a claim is “so

novel that its legal basis is not reasonably available to

counsel.” Id.

    Ramos cannot demonstrate cause. “In this circuit, arguments

under Rehaif are not sufficiently novel in the § 2255 context,

as ‘[t]he issue . . . was percolating in the courts for years.’”

Unites States v. Vilella, No. 16-CR-285-2, 2020 WL 6136139, at

                                      4
       Case 2:12-cr-00549-ER Document 60 Filed 01/22/21 Page 5 of 6




*3 (E.D. Pa. Oct. 19, 2020) (alterations in original) (quoting

United States v. Correa, No. CR 08-459, 2020 WL 5517466, at *3

(E.D. Pa. Sept. 14, 2020)); see also United States v. McLean,

No. CR 13-487-1, 2020 WL 7384898, at *1 (E.D. Pa. Dec. 16, 2020)

(“Here, it cannot be said that the question in Rehaif was novel

where it was repeatedly litigated in circuit courts.”).

    Because Ramos cannot establish cause, the Court need not

reach the issue of actual prejudice.

          2.    Actual Innocence

    A defendant establishes actual innocence by showing that

“it is more likely than not that no reasonable juror would have

convicted him in light of the new evidence.” Schlup v. Delo, 513

U.S. 298, 327 (1995). Here, the question is whether Ramos knew

at the time he possessed the firearm that he had previously been

convicted of a felony. He claims he did not. See Def.’s Mot.

Vacate Sentence 3, ECF No. 53.

    However, the available evidence prevents Ramos from showing

that, more likely than not, no reasonable juror would have found

that he knew of his status as a felon. First, Ramos was

sentenced three times in state court to maximum terms of

incarceration exceeding one year. PSR ¶¶ 33, 39, 43. Second,

according to Philadelphia Department of Prisons records, he

served more than one year in prison on all three of these

sentences: 831 days on the 2001 conviction, 758 days on the 2002

                                    5
           Case 2:12-cr-00549-ER Document 60 Filed 01/22/21 Page 6 of 6




conviction, and 580 days on the 2010 conviction. Gov’t’s Resp.

Opp’n Def.’s Mot. Vacate Sentence Ex. A., ECF No. 57. Finally,

Ramos was advised at the plea hearing in his 2010 state case

that he was facing a ten-year maximum penalty as a result of his

prior convictions. See PSR 19. Given these facts, Ramos would be

unable to establish actual innocence.

      Because Ramos can demonstrate neither cause nor actual

innocence, he is unable to overcome procedural default.

Accordingly, the Court will deny his § 2255 motion.

      B.      Appointment of Counsel

      18 U.S.C. § 3006A(a)(2)(B) permits the Court to appoint

counsel for a financially eligible person seeking relief under §

2255 if the Court “determines that the interests of justice so

require.” Id. Because Ramos’s claim lacks arguable merit, see

supra Section III.A, the Court will deny his motion for

appointment of counsel.

IV.   CONCLUSION

      For the foregoing reasons, the Court will deny Ramos’s §

2255 motion, as well as his request for appointment of counsel.

An order consistent with this memorandum will issue.




                                        6
